     Case 4:18-cr-00221-SWW Document 2 Filed 07/16/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                               CRIMINAL ACTION

v.

DEREK WILLIS                                           NO. 4:18CR00221

                      DEFENDANT DEREK WILLIS'S MOTION TO
                        TERMINATE SUPERVISED RELEASE

       Defendant Derek Willis respectfully requests that this Court terminate my

supervised release after I served my prison sentence and the majority of my three-

year term of supervised release. I plead guilty to fraud together with my wife. I accepted

the utmost responsibility for my crimes, even asking the Court to impose my wife's

prison sentence on me instead. During my prison term, I immediately sought drug and

alcohol treatment and successfully completed it. During my time in prison, my conduct

was exemplary and I was allowed positions of responsibility and trust. After my

release, I have fully reintegrated myself into the community. I have done everything I

can to rehabilitate myself and redress the fraud that brought me before the Court.

           I have accomplished all of the aims of my supervision and all that anyone could

ask of me. As a result, I am an ideal candidate for early termination of my supervised

release.


                                   FACTUAL BACKGROUND


           1.     In April 2014, I plead guilty, accepting responsibility for mail

fraud, perjury, obstruction of justice. I ran a printer-cartridge company. A co-defendant

stole about $1.3 million worth of printer cartridges from the City of Philadelphia. I



                                             -1-
     Case 4:18-cr-00221-SWW Document 2 Filed 07/16/20 Page 2 of 7




purchased and resold them. l also committed perjury and destroyed evidence in connection

with the investigation into my fraud.

       2.            I have accepted full responsibility for my crimes. Prior to this case, I had

never even been arrested, much less convicted of a crime. I served this country in military

service.        As    outlined    m    the   many     character    references    attached    to     my

sentencing memorandum that I received from friends, employees, and business

acquaintances, I was ashamed of my conduct and remorseful for what I had done.

           3.        At my sentencing hearing, the Court entered a sentence of three years, with

three years of supervised release to follow. The Court also imposed certain terms of

supervised release beyond the standard conditions. Before sentencing, I regularly used

marijuana and alcohol; the Court ordered appropriate drug treatment or testing. The Court

also ordered that I pay $1,250 per month in restitution and imposed various

conditions on me to ensure that I would pay.

           4.        Even before I reported to prison, I took steps to address the

Court's concerns. I requested the Court's permission to be admitted to a residential drug-

and-alcohol program. (Doc. 105). The Court granted the motion, subject to the BOP' s

determination that I was eligible. (Doc. 106). Once in prison I was able to enter the

treatment program and successfully completed it.

           5.        While in prison I was a model prisoner. Given my conduct, the

prison allowed gave me prison jobs requiring trust, including responsibility for supplies

and jobs outside of the confines of the prison without direct supervision. The prison even

allowed me a cross state weekend travel pass.




                                                  -2-
     Case 4:18-cr-00221-SWW Document 2 Filed 07/16/20 Page 3 of 7




          6.     From prison I was released to a halfway house. While there, I

prepared for a new career. I obtained a Commercial Driver's License so I could work in

the trucking industry.

          7.     After my release, I opened my own trucking company and work diligently

to support myself and my family with whom I now live.

          8.     As a result of my efforts my wife and I have been able to make all

of our combined restitution payments of $2,500 per month. We have done so despite the

severe financial strain that these payments impose on us given a decrease in our income. 1

          9.     I have now served over two years of my three-year term of supervised

release. I have not been arrested or had any violations of the conditions of my supervision.

          10.    I have not abused drugs or alcohol and have not committed any crimes. I

do not and would not engage in criminal activity to support myself; I work diligently in my

new vocation as a truck driver.

          11.    In short, I have successfully transitioned into community life after

serving my prison sentence and the majority of my term of supervised release. I now ask

this Court to terminate my supervised release under 18 U.S.C. § 3583(e)(l).


                                      GOVERNING LAW


          12.    Under 18 U .S.C. § 3853(e)(1 ), this Court may "terminate a term of supervised

release and discharge the defendant released at any time after the expiration of one year of

supervised release, ... if it is satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice."

     1   My wife and I intend to file a motion to reduce the monthly payment given
changes in our financial circumstances.


                                             -3-
     Case 4:18-cr-00221-SWW Document 2 Filed 07/16/20 Page 4 of 7




        13.       The Third Circuit has not yet adopted clear guidance in a precedential opinion

explaining when district courts should grant motions to terminate supervised release under

§ 3853(e)(l).

        14.       However, the statute specifies that this Court is to consider the sentencing

factors of 18 U.S.C. §§ 3553(a)(l), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and

(a)(7). Relevant here, those factors include:

                  (a) Factors To Be Considered in Imposing a Sentence.-The court
                  shall impose a sentence sufficient, but not greater than necessary,
                  to comply with the purposes set forth in paragraph (2) of this
                  subsection. The court, in determining the particular sentence to be
                  imposed, shall consider-
                     ( I)   the nature and circumstances of the offense and the
                  history and characteristics of the defendant;
                      (2)     the need for the sentence imposed-


                             (B)      to afford adequate deterrence to criminal
                      conduct;
                             (C)     to protect the public from further crimes of the
                      defendant; and
                              (D)     to provide the defendant with needed
                      educational or vocational training, medical care, or other
                      correctional treatment in the most effective manner;
                  (4) [the sentencing range].

        15.       In addition, in the Guide to Judiciary Policy, Volume 8E, § 380.10, the

Judicial Conference has identified the following criteria for probation officers to consider a

request for termination of supervised release:

                   (b)      Officers should consider the suitability of early termination
              for offenders as soon as they are statutorily eligible. The general
              criteria for assessing whether a statutorily eligible offender should be
              recommended to the court as an appropriate candidate for early
              termination are as follows:


                                                -4-
       Case 4:18-cr-00221-SWW Document 2 Filed 07/16/20 Page 5 of 7




                 (1)   Stable community reintegration (e.g., residence, family,
               employment);
                 (2)    Progressive strides toward supervision objectives and in
               compliance with all conditions of supervision;
                  (3)     No aggravated role in the offense of conviction,
               particularly large drug or fraud offenses;
                  (4)    No history of violence (e.g., sexually assaultive,
               predatory behavior, or domestic violence);
                  (5)   No recent arrests or convictions (including unresolved
               pending charges) or ongoing, uninterrupted patterns of criminal
               conduct;
                   (6)    No recent evidence of alcohol or drug abuse;
                   (7)    No recent psychiatric episodes;
                  (8)    No identifiable risk to the safety of any identifiable
               victim; and
                  (9)    No identifiable risk to public safety based on the Risk
               Prediction Index.

                                     LEGAL ARGUMENT


         16.   This Court should terminate my supervised release. Supervised

release no longer serves its intended purpose.

         17.   As the Sentencing Commission and the Supreme Court have explained, the

purpose of supervised release is to "assist individuals in their transition to community life."

It serves "rehabilitative ends, distinct from those served by incarceration." Post-release

supervision is "for those, and only those, who need it." United States Sentencing

Commission, Federal Offenders Sentenced to Supervised Release at 1-2 (July 2010)

(emphasis added) (citing United States v. Johnson, 529 U.S. 53, 59 (2000)). 2




   2 This report is available on the Sentencing Commission's website at
bitly/386MORW (last visited Feb. 7, 2020).


                                             -5-
     Case 4:18-cr-00221-SWW Document 2 Filed 07/16/20 Page 6 of 7




       18.     The purpose of supervised release is to help a former prisoner to rehabilitate

himself where he "still needs supervision and training programs." United States v. Carter,

730 F.3d 187, 196 (3d Cir. 2013) (quoting S. Rep. No. 8-225, at 124 (1983), 1984

U .S.C.C.A.N. 3182, 3307).

       19.     Here, I no longer need the help that supervised release provides me. I

have fully transitioned to community life and accomplished the aims of my supervised

release. I addressed my drug and alcohol issues. I have a lawful calling and make my

restitution payments. I have close ties to the community and no ties or connection to

criminal life. I no longer need assistance in my transition from federal prison. I have

accomplished the goals of my supervised release. In sum, I have done my time and

reintegrated myself into society.

       20.     Under § 3583(e)(l), my conduct warrants termination of my

supervised release. I have done everything you could ask to rehabilitate myself. There is no

reason for my supervised release to continue.

       21.     A review of the Judicial Conference's criteria for probation officers to

recommend termination of supervised release confirms that there are no longer any

concerns to address through supervised release. I have "stable community reintegration,"

as discussed earlier. I have accomplished my supervision objectives. I have no history

of violence and also no arrests after I came home from federal prison. I have not abused

drugs or alcohol and have not had any psychiatric problems. And I present no "identifiable

risk to the safety of any identifiable victim." I have never committed a violent crime and

have done and will do nothing against the victim of my fraud-the City. To the

contrary, I have diligently worked to make amends by making my restitution payments.

Any connection to criminal activity is behind me.

                                            -6-
     Case 4:18-cr-00221-SWW Document 2 Filed 07/16/20 Page 7 of 7




       22.     In addition to allowing me to live without the burdens of supervised release,

terminating my supervised release would also help me support myself through my trucking

business. Because of my supervised release, I have been unable to obtain

certifications necessary to take contracts with companies that ship hazardous material such

as fertilizer. Supervised release now imposes meaningful restrictions on my ability to

make a living instead of providing me assistance in my transition from federal prison

as it is intended to do.


                                        CONCLUSION


       23.     I respectfully ask this Court to help me to be treated as anyone else

in our country would be. I have done my time and accomplished the aims of my

supervised release. Accordingly, I respectfully request that this Court terminate my

supervised release after I served the majority of its term.


                                                 Respectfully submz~        AA -.
                                               I)~
                                             "-Berei< Willis
                                                                       J}JPJv

                                               400 Cliff Road
                                               Russellville, AR 72802
                                               (479) 858-1152
                                               dsw@lasercartridgeplus.com


Dated: July 9, 2020




                                            -7-
